Citation Nr: 1442924	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  07-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for memory loss and impaired concentration, including as a chronic disability resulting from an undiagnosed illness or as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June to October 1990 and active duty (AD) from February to October 1991.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in October 2009 and later denied it in August 2011.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a November 2012 memorandum decision, the Court vacated the Board's denial of this claim and remanded it back to the Board for further development and readjudication in compliance with directives specified.  The Board, in turn, remanded the claim in June 2013, and again in March 2014, for compliance with the further development the Court had indicated in its memorandum decision was necessary.  That further development since has been completed, allowing the Board to now again consider the merits of this claim.

This appeal was processed entirely electronically, so paperless, using the Veterans Benefits Management System (VBMS).

Also, notably, in August 2011 the Board remanded additional claims of entitlement to an effective date earlier than February 24, 2010, for a 40 percent rating for fibromyalgia; entitlement to an effective date earlier than March 7, 2007, for a total disability rating based on individual unemployability (TDIU); entitlement to service connection for shortness of breath, including because of asthma; and entitlement to service connection for a menstrual disorder.  In the more recent March 2014 remand, the Board noted that the additional development of these claims that had been directed in that earlier remand of them had yet to be undertaken, and it still does not appear this has been done.  So the Board is referring this matter to the Agency of Original Jurisdiction (AOJ) for compliance with the August 2011 remand directives.  The Board also previously noted that the Veteran had as well raised a claim of entitlement to an extra-schedular rating for her fibromyalgia, so the Board also is again referring this claim to the AOJ.


FINDING OF FACT

The memory loss and impaired concentration now being claimed are symptoms associated with the Veteran's already service-connected fibromyalgia.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for this memory loss and impaired concentration.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural notification and assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  Here, though, since the Board is fully granting this claim, there is no need to discuss whether there has been compliance with these notice and assistance obligations.

II.  Service Connection

Service connection is warranted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  A finding of secondary service connection requires probative (meaning competent and credible) evidence associating the asserted disability with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran contends that she has memory loss and impaired concentration because of her service-connected fibromyalgia with consequent fatigue.

VA obtained a medical nexus opinion in April 2013 to assess the etiology of these complaints and this posited correlation.  The examiner previously had examined the Veteran in 2010.  She stated that all physician medical texts and evidence indicate the symptoms of fibromyalgia are:  widespread pain, sleep difficulty, fatigue, and cognitive difficulties - including difficulty with memory, concentration, and attention.  The medical definition of fibromyalgia includes the cognitive symptoms of memory loss and concentration problems.  She reiterated that these are the medical symptoms of the disorder called fibromyalgia.

Some of the additional evidence attributes the Veteran's complaints instead to other causes, whereas other evidence agrees that it is the result of her service during the Persian Gulf War.  See the report of an earlier January 2006 VA examination (cognitive difficulties may be attributable to her medication); November 2008 news article (Gulf War illness includes persistent memory and concentration problems).  However, regardless, the April 2013 opinion is the most probative, as it was based on a review of the claims file, a history she provided, and a physical examination, and the examiner pointed out that her conclusion was supported by medical texts.  The January 2006 examination, in contrast, only stated that the Veteran's complaints may be the result of her medication, which is not a sufficiently definitive statement to establish etiology.  See Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim).


In sum, then, the evidence establishes that the Veteran's memory loss and impaired concentration are attributable to a service-connected disability, namely, her fibromyalgia, and therefore service connection for these additional manifestations is also warranted.  Notably, in correspondence dated in August 2013, the Veteran contended that her memory loss and impaired concentration were secondary to her fibromyalgia, and thus, that the rating for the fibromyalgia should reflect this, including serve as grounds for an extra-schedular rating.  But while the Board has granted service connection, it is the AOJ's responsibility to assign an initial rating and effective date for this memory loss and impaired concentration.


ORDER

Service connection for memory loss and impaired concentration is granted since part and parcel of the already service-connected fibromyalgia.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


